cca_2018080915103120 id uilc number release date from sent thursday august pm to cc bcc subject re wagering tax question good afternoon you have a case in which a taxpayer was convicted of operating an -------------------------- ---------------- the service completed sfrs assessments of the wagering excise_tax under sec_4401 were not assessed against the taxpayer rather assessments were made against the taxpayer’s llc the llc is not at all related to the taxpayer’s -- ----------------------------------- you initially thought that exam had made the assessment against the llc in error that the service should correct its mistake by making an assessment against the taxpayer under his ssn you later learned that wagering tax assessments are not made against ssns rather they are made against eins you asked for an explanation of why the service does not make assessments against ssns and for our views on what should happen now in your case there is nothing in the code the regs or the irm that explains why specifically wagering tax assessments are made under eins and not ssns excise group ra you spoke with and he said that eins have to be used in order to use the necessary business_master_file transaction codes in any case the wagering tax is one of the excise_taxes on activities and it appears that it being an excise_tax is why the assessment is made under eins while the irm does not explain why excise_taxes including the wagering tax use eins it does state that they are what is used see eg irm determining the need for an ein sole_proprietor eins assigned where among other things the taxpayer is planning to have employees or is liable for employment or excise_tax ein in addition excise_tax returns identify the taxpayer by irm entity perfection-general provides i spoke with the the entity area of excise_tax returns identifies the taxpayer on the business_master_file the entity section of the return contains the following a ein b name c in-care-of name d address specifically form_730 monthly tax_return for wagers the excise_tax return used by taxpayers to report wagering tax requires for_the_use_of eins taxpayers who do not have an ein are instructed on how to obtain one the service uses eins when working wagering excise cases in which taxpayers are voluntarily complying there is no reason why the service would not also use them in cases such as yours in your case it is unclear how the mistake was made all we know is that rather than creating an ein for the taxpayer the service made the assessment against the taxpayer’s llc which had no involvement in the wagering business you are correct that the service should not have used that llc’s ein for the assessment the assessment statute is open and the service should now do what it normally does in cases such as this-it should establish an ein for the taxpayer and make the assessment under that ein against the llc if it hasn’t done so already it should also abate the assessment it already made if you would like to discuss this please contact me
